Citation Nr: 0927451	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-22 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
stroke to include headaches (claimed as migraine headaches), 
memory loss, and a sleep disorder.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.

3.  Entitlement to service connection for faulty vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  No current residuals of a reported left ankle fracture 
are demonstrated.

2.  No current visual disorder is shown to be related to 
service.


CONCLUSIONS OF LAW

1.  A left ankle disorder, to include residuals of a left 
ankle fracture, was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2. A visual disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in November 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA provided adequate notice of how disability ratings 
and effective dates are assigned. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim and the claim was readjudicated in a May 2006 
statement of the case. The evidence of record, to include 
that discussed above, rebuts any suggestion that VA's efforts 
to provide notice prejudiced the appellant. The claimant was 
provided the opportunity to present pertinent evidence. In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Criteria

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
(1998) (service connection means facts showing "a particular 
injury or disease resulting in disability [that] was incurred 
coincident with service.").  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).


Background

The claimant claims entitlement to service connection for a 
left ankle fracture and a visual disorder which he alleges 
was incurred in service.  In this regard, the service 
treatment records are unavailable and assumed to be lost.  A 
physical evaluation board (PEB) in April 2004 notes the 
veteran reported a left ankle fracture at age 9.  He also 
reported fracturing the left ankle and being treated service.  
The Board notes that there are no records showing that 
residuals of a left ankle fracture or a visual disorder were 
found in service and none were noted in the PEB.    

At an August 2004 VA examination the examiner noted 
complaints of a left ankle fracture with only subjective 
complaints of pain.  There was no physical evidence to 
support a diagnosis of a left ankle disorder despite the 
complaints.  In addition, there was no evidence of any visual 
disorder noted.

The file contains lay statements from the Veteran's 
supervisor at work and his father attesting to his many 
related problems including his left ankle and visual 
problems.  However there are no medical records which support 
any current left ankle disorder or visual disorder in the 
claims files.  After numerous requests to the Veteran for 
supporting evidence none have been provided.  In an April 
2006 VCAA notice response, the Veteran noted that he had no 
more evidence to substantiate his claims.

Analysis

As noted earlier, service treatment records are unavailable.  
However, there is no post service evidence of treatment for a 
left ankle disorder or a visual disorder.  An August 2004 VA 
examination revealed a normal left ankle with only subjective 
complaints of pain and no evidence of a visual disorder.

The only evidence in support of the claim are statements from 
the Veteran and his father to the effect that his claimed 
left ankle and visual disorders were incurred during service.  
Nevertheless, no medical evidence has been submitted to show 
that the Veteran even has a left ankle or visual condition, 
much less that either is related to his period of active 
duty. Accordingly, the preponderance of the competent 
evidence is against the claims of entitlement to service 
connection for a left ankle disorder and a visual disorder.  
The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left ankle disorder 
is denied. 

Entitlement to service connection for a visual disorder is 
denied. 


REMAND

The Veteran suffered a heat stroke in September 2003 during 
service.  Subsequently a physical evaluation board (PEB) in 
April 2004 found him to be 10 percent disabled as a result of 
heat stroke described as severe thermal dysregulation; unfit 
for duty; and separated him from service.  

The Veteran believes he suffers from residuals of the heat 
stroke including migraine headaches, memory loss, and sleep 
disorder.  Other than the PEB no service treatment records 
are available.  The service treatment records apparently were 
transferred to the RO and are considered lost.  

During an August 2004 VA examination the Veteran reported 
suffering heat stroke, since this episode he has had 
recurring dizziness and blurred vision. He also reported 
chronic headaches, although he had no associated symptoms 
such as light or sound sensitivity, nausea, vomiting or 
visual changes.  He has not been evaluated for headaches and 
takes no over the counter drugs with the exception of 
Tylenol.  He also reported sleep problems since the episode. 
Finally he reported problems of memory dysfunction and being 
unfit for duty as he tended to forget things. The diagnosis 
was isolated episode of heat stroke with associated loss of 
consciousness; chronic headaches, primarily tension type; 
remote history of left ankle fracture with subjective 
complaints of pain, but no evidence to support a diagnosis.  
A CT scan of his head was unremarkable.

At a psychiatric evaluation, he was accompanied by his father 
who was an Air Force Master Sergeant and was dressed in his 
military ACU uniform.  He responded to many of the questions 
addressed to his son.  The father noted that the Veteran's 
problems were associated with his heat stroke; and a 
subsequent DUI on post for which he received a reprimand.  
However, he still lost his license under South Carolina law, 
and while awaiting a decision in his PEB he allegedly, 
"broke his foot." The examiner noted under axis I- that the 
Veteran was encountering phase of life problems due to the 
above incidents. 

It was my sense that his memory loss is 
minimal, after careful testing and 
consideration. His sleep patterns I 
hesitate to presently label as a 
disorder.  It has been my long experience 
that individuals traversing similar 
difficult times will display these 
transitional symptoms. It is my sense 
that [the Veteran's] prognosis is 
positive and that a more draconian Axis I 
diagnosis is not called for presently.

A July 2006 VA neuropsychology examination report noted that 
the veteran was determined to be psychiatrically normal.  The 
examiner however noted that:

Due to the patient's failure to exert 
maximal effort throughout this 
examination the possibility of cognitive 
difficulties cannot be ruled out.  No 
diagnosis of cognitive disorder can be 
assigned at present.  His medical history 
suggests that the heatstroke in 2004 
might very well have caused 
neuropsychological difficulties that 
contributed to his current presentation.  
The problems that he reports (e.g. 
forgetting his name badge, missing turns 
while driving, not following the orders 
of his supervisors) could be related to 
attention difficulties that could 
conceivably be related to heatstroke.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the July 2006 VA examination report, the examiner stated 
that the Veteran demonstrated a "failure to exert maximal 
effort" during the examination. His lack of effort caused 
the examiner to be unable to assign a diagnosis of cognitive 
disorder.  He could only note that the problems report by the 
Veteran cold be related to attention difficulties that could 
conceivably be related to heatstroke.

The Board notes that the Veteran' is expected to cooperate 
with a VA examiner. The Court has held that, "[t]he duty to 
assist is not always a one-way street. If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). While VA has a duty to assist the 
Veteran in the development of a claim, that duty is not 
limitless. In the normal course of events, it is the burden 
of the Veteran not only to appear for VA examinations, but 
also to cooperate with the examiner. 

In this regard, the service medical records apparently were 
forwarded to the RO and lost.  As the Veteran suffered a 
heatstroke in service, and as the July 2006 VA examiner has 
indicated that his current complaints could be associated 
with a heatstroke, the Board finds further development to be 
in order.

Therefore, the Board finds that the Veteran should be 
afforded a VA medical examination with nexus opinion to 
determine if the Veteran has any kind of brain damage or 
neurological/psychological damage from heat stroke in 
service.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have provided 
him any treatment for memory loss, 
headaches, or sleep disorders since 
service.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such identified treatment or 
examinations which are not currently of 
record.  This request should also 
specifically include another request for 
service treatment records from the 
Veteran and in particular from his father 
who has reported that he possesses copies 
of the service medical records.  The 
request to the Veteran and his father 
should stress the importance of providing 
all the service treatment records, 
whether they believes them 
relevant or not.  

2.  When the above has been accomplished, 
schedule the Veteran for a VA 
examination(s) by an appropriate 
specialist(s) to determine the nature and 
etiology of any and all residuals of the 
in service heat stroke, if any.  Any 
appropriate testing should be conducted, 
and all clinical manifestations should be 
reported in detail.  The entire claims 
file and a copy of this remand must be 
made available to the examiner, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  

3. The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand. If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

4. The Veteran is hereby notified that it 
is his responsibility to report for all 
examinations and to cooperate fully in 
the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5. Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for residuals of heat stroke, 
to include headaches, memory loss, and 
sleep disorder.  If the benefit is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


